DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zayfert et al. (US 2010/0010371; hereinafter Zayfert).
Zayfert shows a system and method for treating psychiatric disorders including a software or hardware based protocol ([0030], [0035]) for establishing two-way audio/visual communication between a patient’s computer and therapist’s computer by use of cameras and microphones ([0044], [0049]-[0050], [0115]), monitoring a visual image of the patient with an emotional recognition algorithm to correlate changes in the visual image with emotional stress states (image processing to detect and analyze facial reactions, such as changes in facial musculature to determine emotion or state of mind, and producing a mental state metric indicative of the mental state of the patient; image processing is considered to involve analyzing changes in pixels of images [0055], [0057]-[0059]), and transmitting signals indicating the patient’s emotional state to the therapist’s computer (transmit monitoring history to therapist, [0104]; transmit alarm, [0074]).  Monitoring of the patient may take place over an extended period of time ([0093]), and the results of the monitoring or the mental state metric may be stored in the form of a monitoring history in the memory storage (the monitoring history over time is considered to be representative of sequences of changes of emotional responses, for example the patient is monitored to see if their condition improves or worsens; [0093], [0096], [0115]).  The therapist may record observations (therapist manually controls generation of and recording of events; [0068], [0070]-[0071], [0075], [0082]).  
Zayfert fails to show a single embodiment which describes the above described  functionality, in which elements of the software may be installed on a patient’s computer and/or on a therapist’s computer.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zayfert to embody the invention as software installed in either of the patient’s computer, therapist’s computer, or both, as it is understood that computer hardware/software arrangements may take a variety of forms, which may be selected by one of ordinary skill in the art without undue experimentation, depending on the designer’s choice, for example based upon ease of use for the user, cost, simplicity, etc.
Zayfert generally recognizes a variety of different embodiments and modifications for the hardware/software based system ([0029]-[0030], [0101]-[0104]).  For example, in [0029] Zayfert describes that the following description assumes that the present system is provided by a Web-based application.  However, Zayfert also states in [0029] that "It should be noted that the present system may also be provided in an environment that is not Web-based. Specifically, the present system may be provided on a hand-held device, a local computer, or any device having a memory and a processor.”  Also, [0103] states: “Furthermore, processor(s) 12 and memory or memories 14 for implementing the psychiatric disorder treatment system 10 shown in FIG. 1 may be associated with computer(s) used by the patient 65 and/or the therapist 55. Moreover, any of various aspects of the psychiatric disorder treatment system 10 may alternatively or in addition be implemented in the form of digital electronic circuitry, computer hardware, firmware, software, or any combination thereof The psychiatric disorder treatment system 10 may be implemented as a computer program product. What is meant by a computer program product is a computer program that has been tangibly embodied in an information carrier, e.g., in a machine-readable storage device or in a propagated signal, for execution by, or to control the operation of, a communications processing apparatus, e.g., a processing device, a computer, or multiple computers. Such computer program may be written in any form of programming language, including compiled, assembled, or interpreted languages. Furthermore, such computer program may be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. Moreover, such computer program may be deployed for execution on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network.”
  Thus, it can be seen from these passages that Zayfert recognizes a variety of hardware/software embodiments by which the invention may be implemented, and that it would be an obvious design choice to provide various features of the invention as software programs which are installed on local computers of the patient and/or therapist.

Conclusion
This is a Continuation in Part of applicant's earlier Application No. 14/625430.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  
Notably, claims 1-6 of the instant invention correspond with claims 17-22 in the original claim set filed on 2/18/15 in the parent application.  In an effort to advance prosecution, the examiner would suggest amending the claims in line with the subject matter newly added via the CIP, for example as described in [0061]-[0066] of applicant’s specification: critical spots are located in a facial image using detection of speckle fluctuations corresponding to facial muscle vibrational movements (or by dimple motion sensing).  This information is then categorized and compared to a FACS database to associate a corresponding emotion.  The information is then displayed at the therapist’s computer and overlaid with a facial image to provide the therapist with rapid feedback of results, together with an indication of a reliability factor based on the degree the detected spots correlate with deception.  
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793